              Case 2:19-cv-00597-RSM Document 40 Filed 12/29/20 Page 1 of 3




 1                                                     THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8    CYNTHIA JOHNSON, BRENDA BEZEREDI,
      JAINE BIALK, on behalf of themselves and all                   Case No. 2:19-cv-00597-RSM
 9    others similarly situated,
                                                                        ORDER RE:
10                           Plaintiffs,                           UNOPPOSED MOTION TO
                                                               SUBSTITUTE DAVID JOHNSON FOR
11           v.                                                 PLAINTIFF CYNTHIA JOHNSON
12   THE BOEING COMPANY,
13                           Defendant.
14
            Upon consideration of Plaintiffs’ Unopposed Motion to Substitute David Johnson for
15
     Plaintiff Cynthia Johnson, it is hereby ORDERED that:
16
            (1)     The Motion is granted; and
17
            (2)     David Johnson is substituted for Plaintiff Cynthia Johnson in the above-captioned
18
     case for the sole purpose of administering the distribution of Ms. Johnson’s incentive payment and
19
     share of the settlement fund to her estate if the settlement is approved by the Court.
20

21

22

23

24 ORDER RE: MOTION TO SUBSTITUTE                                       McGillivary Steele Elkin LLP
   DAVID JOHNSON FOR                                               1101 Vermont Ave. NW, Suite 1000
   PLAINTIFF CYNTHIA JOHNSON                                                 Washington, DC 20005
                                                                                     (202) 833-8855
     Case No. 2:19-cv-00597-RSM
             Case 2:19-cv-00597-RSM Document 40 Filed 12/29/20 Page 2 of 3




 1         Dated this 29th day of December, 2020.

 2

 3

 4                                             A
                                               RICARDO S. MARTINEZ
 5                                             CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8 Presented by:

 9         /s/ Molly A. Elkin
           Molly A. Elkin (admitted pro hac vice)
10         Sarah M. Block (admitted pro hac vice)
           McGillivary Steele Elkin LLP
11
           /s/ Alex Skalbania
12         Alex Skalbania (WA Bar #15412)
           Skalbania & Vinnedge
13
           Patricia L. Vannoy (admitted pro hac vice)
14         Mattson Ricketts Law Firm

15         Attorneys for Plaintiffs

16

17

18

19

20

21

22

23
                                                    2
24 ORDER RE: MOTION TO SUBSTITUTE                              McGillivary Steele Elkin LLP
   DAVID JOHNSON FOR                                      1101 Vermont Ave. NW, Suite 1000
25 PLAINTIFF CYNTHIA JOHNSON                                        Washington, DC 20005
                                                                            (202) 833-8855
     Case No. 2:19-cv-00597-RSM
             Case 2:19-cv-00597-RSM Document 40 Filed 12/29/20 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                           3
24 ORDER RE: MOTION TO SUBSTITUTE                        McGillivary Steele Elkin LLP
   DAVID JOHNSON FOR                                1101 Vermont Ave. NW, Suite 1000
25 PLAINTIFF CYNTHIA JOHNSON                                  Washington, DC 20005
                                                                      (202) 833-8855
     Case No. 2:19-cv-00597-RSM
